               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 CRYSTAL L. KRAMPITZ,

                 Plaintiff,                          CV 18-141-GF-JTJ

       vs.
                                                    MEMORANDUM
 ANDREW SAUL, Commissioner of                        AND ORDER
 the Social Security Administration,

                 Defendant.




                               INTRODUCTION

    Plaintiff Crystal L. Krampitz (Krampitz) brought this action to obtain judicial

review of the final decision of the Commissioner of the Social Security

Administration (Commissioner), denying her application for disability benefits,

disability insurance benefits, and supplemental security income benefits under

Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 401-433, 1381-1383(f).

                                JURISDICTION

      The Court has jurisdiction over this action under 42 U.S.C. § 405(g). Venue

is proper given that Krampitz resides in Valley County, Montana. 29 U.S.C.

§ 1391(e)(1); L.R. 1.2(c)(3). The parties have consented to have the undersigned
conduct all proceedings in this matter and enter judgment. (Doc. 10).

                                 BACKGROUND

      Krampitz is 30 years old. (Doc. 7 at 62). Krampitz has a high school

education. (Doc. 7 at 43). Krampitz’s intellect is below average. Krampitz has a

full scale IQ of 79. (Doc. 7 at 385-388). Krampitz has a history of post traumatic

stress disorder (PTSD). (Doc. 7 at 477-484). Kramptiz’s PTSD was caused by

physical and sexual abuse she suffered as a child. Id. Krampitz has past work

experience as a sandwich maker and as a personal care attendant. (Doc. 7 at 22,

43-44).

      Krampitz filed her applications for disability and supplemental security

income benefits on June 23, 2015. (Doc. 7 at 192-203). Krampitz alleged that she

became disabled on August 1, 2012, when she was 23 years old. (Doc. 7 at 22).

Krampitz alleged that she became disabled due to a learning disorder, PTSD,

depression, anger, scoliosis and suicide attempts. (Doc. 7 at 62, 73).

     An administrative law judge (ALJ) conducted a hearing on Krampitz’s

application for social security benefits on August 25, 2017. (Doc. 7 at 15). The

ALJ issued his decision on November 15, 2017. (Doc. 7 at 15-24). The ALJ

determined that Krampitz did not qualify for disability benefits, disability

insurance benefits, or supplemental security income benefits because she

                                          2
possessed the residual functional capacity to perform jobs that exist in significant

numbers in the national economy. (Doc. 7 at 23-24).

        Krampitz requested that the Social Security Administration (Administration)

review the ALJ’s decision. The Administration denied Krampitz’s request.

(Doc. 7 at 6-10). The Administration’s denial made the ALJ’s decision the final

decision of the Commissioner. Id.

        Krampitz filed the present action on October 31, 2018. (Doc. 2). The

matter has been fully briefed. (Docs. 12, 13 and 14). The Court is prepared to

rule.

                            STANDARD OF REVIEW

        The Court’s review in this matter is limited. The Court may set aside the

Commissioner’s decision only where the decision is not supported by substantial

evidence or where the decision is based on legal error. Bayliss v. Barnhart, 427

F.3d 1211, 1214 n.1 (9th Cir. 2005). Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence has also

been described as “more than a mere scintilla” but “less than a preponderance.”

Desrosiers v. Sec. of Health and Human Services, 846 F.2d 573, 576 (9th Cir.

1988).

                                          3
                              BURDEN OF PROOF

      A claimant is disabled for purposes of the Social Security Act if the

claimant demonstrates by a preponderance of the evidence that (1) the claimant

has a “medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than twelve months;” and (2) the impairment or

impairments are of such severity that, considering the claimant’s age, education,

and work experience, the claimant cannot perform her previous work and she

cannot “engage in any other kind of substantial gainful work which exists in the

national economy.” Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968,

974 (9th Cir. 2000) (citing 42 U.S.C. §1382(a)(3)(A),(B)).

      The Social Security Administration regulations provide a five-step

sequential evaluation process for determining whether a claimant is disabled.

Bustamante v. Massanari, 262 F.3d 949, 953-954 (9th Cir. 2001); 20 C.F.R.

§§ 404.1520, 416.920. The claimant bears the burden of proof under steps one

through four. Bustamante, 262 F.3d at 954. The Commissioner bears the burden

of proof under step five. Id. The five steps of the inquiry are:

      1.     Is the claimant presently working in a substantially gainful
             activity? If so, the claimant is not disabled within the meaning
             of the Social Security Act. If not, proceed to step two. See 20
             C.F.R. §§ 404.1520(b), 416.920(b).

                                          4
      2.    Does the claimant have a severe impairment? If so, proceed to
            step three. If not, the claimant is not disabled. See 20 C.F.R.
            §§ 404.1520(c), 416.920(c).

      3.    Do any of the claimant’s impairments “meet or equal” one of a
            list of specific impairments described in 20 C.F.R. Part 220,
            Appendix 1? If so, the claimant is disabled. If not, proceed to
            step four. See 20 C.F.R. §§ 404.1520(d), 416.920(d).

      4.    Is the claimant able to do any work that he or she has done in the
            past? If so, the claimant is not disabled. If not, proceed to step five.
            See 20 C.F.R. §§ 404.1520(e), 416.920(e).

      5.    Is the claimant able to do any other work? If so, the claimant is not
            disabled. If not, the claimant is disabled. See 20 C.F.R. §§
            404.1520(f), 416.920(f).

Bustamante, 262 F.3d at 954.

                                BACKGROUND

      A.    ALJ’s determination

      At step one, the ALJ determined that Krampitz had not engaged in

substantial gainful activity from her alleged onset date of August 1, 2012, through

September 30, 2013, the date she was last insured. (Doc. 7 at 17).

      At step two, the ALJ found that Krampitz possessed the following two

severe mental impairments: affective disorder and personality disorder. (Doc. 7 at

18). The ALJ found that Krampitz also possessed the following non-severe

physical impairments: lumbar spine degenerative disc disease, thoracic spine

                                         5
scoliosis, obesity, and teeth impairment. Id.

      At step three, the ALJ found that Krampitz did not possess an impairment,

or combination of impairments, that met or was medically equal to the severity of

one of the listed impairments. (Doc. 7 at 18). The ALJ determined that

Krampitz’s mental impairments caused only moderate limitations with respect to

her ability to understand, remember, and apply information; interact with others;

concentrate; persist; maintain pace; and manage herself. (Doc. 7 at 18).

      Before considering step four, the ALJ determined Krampitz’s residual

functional capacity. The ALJ determined that Krampitz possessed the residual

functional capacity to perform a full range of work at all exertional levels subject

to the following nonexertional limitations: 1) Krampitz can understand, remember,

and carry out short and simple instructions; 2) Krampitz cannot work directly with

the public; 3) Krampitz can have occasional interpersonal contact with coworkers

and supervisors; 4) Krampitz can tolerate only occasional task changes; and

5) Krampitz cannot perform high pace production jobs. (Doc. 7 at 19).

      At step four, the ALJ presented a hypothetical question to a vocational

expert. The ALJ asked the vocational expert to consider a hypothetical person

with the same age, work experience and educational background as Krampitz who

possessed the limitations described above. (Doc. 7 at 55). The ALJ asked the

                                          6
vocational expert whether such a hypothetical person would possess the residual

functional capacity to perform Krampitz’s past relevant work. Id. The vocational

expert responded that such a person could not perform Krampitz’s past relevant

work as a sandwich maker and personal care attendant. Id.

      At step five, the ALJ asked the vocational expert whether such a

hypothetical person would possess the residual functional capacity to perform

other jobs that exist in significant numbers in the national economy. (Doc. 7 at

55-56). The vocational expert responded that a person with Krampitz’s residual

functional capacity could perform work as a hand packager, laundry worker and

kitchen helper. (Doc. 7 at 56). The ALJ determined that Krampitz was not

disabled based on the vocational expert’s testimony. (Doc. 7 at 23-24).

      B.    Krampitz’s Position

      Krampitz argues that the Court should reverse the Commissioner’s decision

and remand the case to the Commissioner for an award of benefits or for further

proceedings. (Doc. 12 at 32). Krampitz argues that the Commissioner’s decision

should be reversed for the following reasons:

      1.    The ALJ erred at step two when he failed to address whether her
            borderline intellectual functioning and PTSD qualified as severe
            mental impairments;




                                         7
      2.     The ALJ erred by failing to provide specific, clear and convincing
             reasons for discounting her testimony regarding the limiting effects of
             her borderline intellectual functioning and PTSD; and

      3.     The ALJ erred when he presented a hypothetical question to the
             vocational expert that did not include the limitations related to her
             borderline intellectual functioning and PTSD.

(Doc. 12 at 6-7, 21).

      C.     Commissioner’s Position

      The Commissioner argues that the Court should affirm the ALJ’s decision

because his decision was based on substantial evidence and was free of legal error.

                                   DISCUSSION

      A.     ALJ’s failure to determine at step two whether Krampitz’s
             borderline intellectual functioning and PTSD qualified as severe
             mental impairments

      Krampitz argues that the ALJ erred at step two when he failed to determine

whether her borderline intellectual functioning and PTSD qualified as severe

mental impairments.

      Step two of the five-step sequential inquiry is a threshold screening device.

Step two is designed to “screen out” claimants who are ineligible for disability

benefits because they have only minor impairments. Buck v. Berryhill, 869 F.3d

1040, 1048-49 (9th Cir. 2017). The ALJ determines, at step two, whether the

claimant has at least one severe impairment, or a combination of impairments, that

                                          8
significantly limits the claimant’s physical or mental ability to do basic work

activities. Id. If the claimant is able to show that she has at least one severe

impairment that significantly limits her physical or mental ability to do basic work

activities, the ALJ must proceed to step three. An ALJ’s failure to rate all of a

claimant’s impairments at step 2 results in no prejudice to the claimant so long as

the ALJ proceeds to step three. Buck, 869 F.3d at 1049.

      Here, the ALJ found that Krampitz had two severe mental impairments:

affective disorder and personality disorder. Based on this finding, the ALJ

preceded to step three. The ALJ’s failure to address, at step two, whether

Kramptiz’s borderline intellectual functioning and PTSD also qualified as severe

mental impairments resulted in no prejudice to Kramptiz. Id.; see also, Gray v.

Commissioner of Social Sec. Admin., 365 Fed. Appx. 60, 61 (9th Cir. 2010)

(unpublished). No reversible error occurred. Id.

      B.     Krampitz’s testimony regarding the limiting effects of her
             borderline intellectual functioning and PTSD

      As discussed above, Krampitz was diagnosed with borderline intellectual

functioning in 2008. Krampitz was diagnosed with PTSD in 2013. The ALJ

found that Krampitz’s borderline intellectual functioning and PTSD could

reasonably be expected to cause the symptoms she alleged. (Doc. 7 at 20). The


                                          9
ALJ stated, however, that he discounted Krampitz’s “statements concerning the

intensity, persistence and limiting effects” of her borderline intellectual

functioning and PTSD because they were “not entirely consistent with the medical

evidence and other evidence in the record.” Id.

      Krampitz argues that the ALJ’s decision should be set aside because he

failed to provide specific, clear and convincing reasons for discounting her

testimony regarding the limiting effects of her borderline intellectual functioning

and PTSD.

      An ALJ engages in a two-step analysis to determine whether a claimant's

testimony regarding subjective pain or symptoms is credible. Vasquez v. Astrue,

572 F.3d 586, 591 (9th Cir. 2009). First, the ALJ must determine whether the

claimant has presented objective medical evidence of an underlying impairment

which could reasonably be expected to produce the pain or other symptoms

alleged. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). The claimant is

not required to show that her impairment could reasonably be expected to cause

the severity of the symptoms she has alleged. Smolen v. Chater, 80 F.3d 1273,

1282 (9th Cir. 1996). Rather, the claimant need only show that her impairment

could reasonably have caused some degree of the symptoms. Id.

      If the claimant satisfies the first step of this analysis, and there is no

                                           10
evidence of malingering, the ALJ may reject the claimant's testimony about the

severity of her symptoms “only by offering specific, clear and convincing reasons

for doing so.” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). The

ALJ must identify the portion of the claimant’s testimony that is not credible and

the ALJ must describe the evidence that undermines the claimant’s testimony.

Brown-Hunter v. Colvin, 806 F.3d 487, 494 (9th Cir. 2015). The ALJ’s findings

must be sufficiently specific to permit the court to conclude that the ALJ did not

arbitrarily discredit the claimant’s testimony. Tommasetti v. Astrue, 533 F.3d

1035, 1039 (9th Cir. 2008). General findings by the ALJ are not sufficient.

Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1102 (9th Cir.

2014).

      Here, the ALJ stated he had discounted Krampitz’s statements regarding the

limiting effects of her borderline intellectual functioning because: 1) the record

“reveal[ed] no further diagnoses of borderline intellectual functioning [after

2008];” 2) Krampitz had “continued to job search” from 2015 through 2017

“which indicated that she believed she could work;” and 3) Krampitz’s “vocational

rehabilitation records reveal[ed] [that she had] work[ed] at a restaurant and was

performing housekeeping services” in 2017. The reasons provided by the ALJ

were specific and convincing.

                                         11
      The ALJ stated that he had discounted Kramptiz’s statements regarding the

limiting effects of her PTSD because Kramptiz’s psychological treatment from

2013 through 2017 showed “generally normal psychological signs when

[Krampitz] did not have situational stressors such as divorce or financial trouble.”

(Doc. 7 at 21). The ALJ discussed Kramptiz’s psychological treatment records

from the 2013 through 2017. Id. The ALJ noted although Kramptiz had “periods

of mental strain, she . . . reported she could work and [she did] work” during the

period from 2013 through 2017. Id. The reasons provided by the ALJ were

specific and convincing. No legal error occurred.

      C.     The ALJ’s hypothetical question to the vocational expert

      Krampitz argues that the ALJ’s hypothetical question to the

vocational expert was erroneous because it did not include all of the mental

limitations related to her borderline intellectual functioning and PTSD.

      The record does not support Kramptiz’s argument. Kramptiz stated in her

June 28, 2015, function report that she could follow written instructions “pretty

good,” but had difficulty with spoken instructions. (Doc. 7 at 254). Kramptiz

testified during the August 25, 2017, hearing that she occasionally misunderstood

the instructions of her supervisors, and occasionally had difficulty staying focused.

(Doc. 7 at 47-49). Consistent with Krampitz’s function report and testimony, the


                                         12
ALJ restricted Kramptiz to work that required short and simple instructions that

only changed occasionally. (Doc. 7 at 19).

      Kramptiz stated in her June 28, 2015, function report that she could not

handle stress well. (Doc. 7 at 255). Consistent with the report, the ALJ restricted

Kramptiz to work that did not involve high pace production. (Doc. 7 at 19).

      Krampitz stated in her June 28, 2015, function report that she generally did

not get along with authority figures. (Doc. 7 at 255). Consistent with the report,

the ALJ restricted Kramptiz to work that involved only “occasional interpersonal

contact” with supervisors. (Doc. 7 at 19).

      Kramptiz testified during the August 25, 2017, hearing that she occasionally

had disagreements with co-workers. (Doc. 7 at 46). Consistent with this

testimony, the ALJ restricted Kramptiz to work that involved only “occasional

interpersonal contact” with coworkers, and no direct contact with the public.

(Doc. 7 at 19).

      The ALJ’s hypothetical question to the vocational expert adequately

addressed all of the mental limitations claimed by Kramptiz. No legal error

occurred. See Thomas v. Barnhart, 278 F.3d 947, 956 (9th Cir. 2002).




                                        13
                               CONCLUSION

      The ALJ’s decision was supported by substantial evidence. The ALJ did

not commit legal error.

                                    ORDER

      1.    The Commissioner’s decision to deny benefits to Krampitz is

AFFIRMED.

      2.    This case is DISMISSED with prejudice.

      3.    The Clerk is directed to enter judgment accordingly.

      DATED this 3rd day of April, 2020.




                                       14
